

EXHIBIT 10.1




    
THE ALLSTATE CORPORATION
    
DEFERRED COMPENSATION PLAN
    
AMENDED AND RESTATED AS OF


January 1, 2015










    

Page 1

--------------------------------------------------------------------------------



ARTICLE I
DESIGNATION OF PLAN AND DEFINITIONS


1.1
TITLE AND PURPOSE

(a)
Title. This Plan shall be known as "The Allstate Corporation Deferred
Compensation Plan."

(b)
Purpose. This Plan was established by The Allstate Corporation for the purpose
of providing deferred compensation for eligible employees. The Plan is intended
to be an unfunded plan maintained for a select group of management or highly
compensated employees within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”). With respect to amounts deferred on or after
January 1, 2005, this Plan is intended to be a nonqualified deferred
compensation plan maintained in conformity with the requirements of Internal
Revenue Code Section 409A and shall be interpreted accordingly.

(c)
Effective Date and Plan History. The Plan was adopted by Allstate Insurance
Company effective January 1, 1995. The Plan was amended and restated by the
Company, effective January 1, 1996, November 11, 1997, September 1, 1999,
November 1, 2000, November 1, 2001, June 1, 2002, October 7, 2002, May 28, 2004,
December 31, 2008, July 31, 2009, January 1, 2011, January 1, 2013, January 1,
2014, and January 1, 2015. The terms of this Plan are effective for all benefits
under the Plan that are not fully distributed as of January 1, 2005, except that
actions taken on or after January 1, 2005 and prior to December 31, 2008, are
subject to the terms of the then existing Plan and, as applicable, a reasonable
and good faith interpretation of Code Section 409A and the transition guidance
provided thereunder.



1.2
GENERAL DEFINITIONS

Unless expressly stated otherwise, the following definitions will apply:
(a)    "Account" shall mean nominal bookkeeping entries made to state the
balance of a Participant’s benefit under the Plan. A Participant’s benefit under
the Plan shall be

Page 2

--------------------------------------------------------------------------------



comprised of the total of all sub-accounts, which may include a Pre-2005
Sub-Account and Post-2004 Sub-Account. “Account” shall also mean any amounts
deferred by a Participant, as adjusted for earnings and debits, under The
Allstate Corporation Deferred Compensation Plan for Employee Agents and The
Allstate Corporation Deferred Compensation Plan for Independent Contractor
Exclusive Agents.
(b)    "Beneficiary" or "Contingent Beneficiary" shall mean the person or
persons last designated in writing by the Participant to the Committee, in
accordance with Section 8.4 of this Plan.
(c)    "Board" shall mean the Board of Directors of the Company.
(d)    "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time, including regulations and guidance of general applicability issued
thereunder.
(e)    “Committee" shall mean the Committee appointed by the Board of Directors
pursuant to Article VI of this Plan, and shall mean those persons to whom the
Committee has delegated administrative duties pursuant to Section 6.1(g).
(f)    "Company" shall mean The Allstate Corporation.
(g)    "Compensation" shall mean all of the items included in the term "Annual
Compensation" as that term is defined in the Allstate Retirement Plan sponsored
by the Company without regard to the annual compensation limit imposed by Code
Section 401(a)(17).
(h)    "Compensation Floor" shall be the compensation limit in effect pursuant
to Code Section 401(a)(17) for a Plan Year.
(i)    “Controlled Group" shall mean any corporation or other business entity
which is included in a controlled group of corporations, within the meaning of
section 1563(a)(i) of the Code, within which the Company is also included.
(j)    “Current Plan Year” shall mean the Plan Year in which amounts are
deferred pursuant to a valid deferral election, in accordance with Section 2.2.
(k)    “Eligible Compensation” shall mean the greater of (i) an Employee’s
projected Compensation based on his or her Compensation for the month ending on

Page 3

--------------------------------------------------------------------------------



December 31 of the Prior Plan Year, annualized in such manner as the Committee
shall determine; (ii) an Employee’s projected annualized base salary based on
his or her Compensation for the month ending on December 31 of the Prior Plan
Year, annualized in such manner as the Committee shall determine; or (iii) an
Employee’s Compensation for the calendar year two years before a Plan Year. For
purposes of this definition, “Compensation” shall not include any bonus amounts
paid on a monthly, quarterly or other nonannual basis.    
(l)
"Eligible Employee" shall mean any Employee who the Committee determines shall
be eligible to participate in the Plan and whose (i) Eligible Salary is expected
to exceed the Compensation Floor, or (ii) Eligible Compensation is expected to
exceed the Compensation Floor for the Plan Year and, therefore, is eligible to
make a deferral under Article II of this Plan.

(m)    “Eligible Salary” shall mean an Employee’s base salary during the Prior
Plan Year annualized in such manner as the Committee shall determine, plus any
bonus amounts paid on a monthly, quarterly or other nonannual basis included as
Compensation during the Prior Plan Year up through the date the Employee’s
eligibility is determined, as set forth by the Committee.
(n)    "Employee" shall mean any regular, full‑time employee of the Employer,
but shall in no event include persons classified as agents. If a person is not
considered to be an “Employee” for purposes of Plan eligibility, a later change
in the person’s status, even if the change in status is applicable to prior
years, will not have a retroactive effect for Plan purposes.
(o)    “Employer” shall mean the Company, Allstate Insurance Company, Allstate
New Jersey Insurance Company, Esurance Insurance Services, Inc. and any other
entity within the Controlled Group that adopts the terms of the Plan, as agreed
to by the entity’s Board of Directors, with the approval of the Committee.
(p)    “Hardship” shall apply only to a Participant’s Pre-2005 Sub-Account and
shall mean a distribution that would satisfy the requirements of Code section
401(k)(2)(B)(i)(IV) from a tax-qualified plan maintained by an Employer, with
the approval of the Committee.

Page 4

--------------------------------------------------------------------------------



(q)    “Incentive” shall mean the amount actually payable to a Participant under
an annual cash incentive program sponsored by the employer. An Incentive earned
during a Plan Year becomes payable in the calendar year next following the Plan
Year. Any bonus amounts earned for periods of less than 12 months or that are
payable to a Participant on a monthly, quarterly or any other nonannual basis
under any cash incentive or award program shall not be considered an Incentive
under this Plan.
(r)    “Investment” shall mean the elections made by Participants, as allowed
for in Section 4.3 of the Plan, to allocate and reallocate deferrals and Account
balances among the Investment Options, together with accruals and adjustments
reflecting the hypothetical experience of the Investment Options.
(s)    “Investment Options” shall mean the notional investment options
designated by the Committee from time to time in which Investments may be made.
(t)    "Participant" shall mean an Eligible Employee who has an Account balance
in the Plan.
(u)    "Plan" shall mean The Allstate Corporation Deferred Compensation Plan as
set forth herein, and as amended from time to time in accordance with Article
VII hereof.
(v)    "Plan Year" shall mean the fiscal year of the Company, which is a
calendar year.
(w)    “Post-2004 Sub-Account” shall mean a nominal bookkeeping sub-account of
the Participant’s Account established to state the balance of (i) Compensation
deferred by a Participant under the Plan on or after January 1, 2005, as
adjusted pursuant to Article IV of the Plan, (ii) any cash amounts automatically
directed to this Plan on or after January 1, 2005 by action of the Board of
Directors of The Allstate Corporation or a committee thereof; and (iii) earnings
and losses on amounts contributed pursuant to (i) and (ii) of this subsection,
pursuant to Article IV. “Post-2004 Sub-Account shall refer to the total of the
Participant’s benefit under this Plan with respect to amounts deferred or
otherwise credited on or after January 1, 2005, pursuant to Section 4.2.
(x)    “Pre-2005 Sub-Account” shall mean a nominal bookkeeping sub-account of
the Participant’s Account established to state the balance of (i) Compensation
that was

Page 5

--------------------------------------------------------------------------------



fully earned and vested prior to January 1, 2005, and deferred by a Participant
under the terms of the Plan then in effect; (ii) any cash amounts automatically
directed to this Plan and fully earned and vested prior to January 1, 2005 by
action of the Board of Directors of The Allstate Corporation or a committee
thereof; and (iii) subsequent earnings and losses on amounts contributed
pursuant to (i) and (ii) of this subsection, pursuant to Article IV.
(y)
“Prior Plan Year” shall mean the Plan Year immediately preceding the Current
Plan Year.

(z)
“Separation from Service” shall mean the termination of employment or cessation
or reduction of services by a Participant that results in a distribution as
specifically defined and determined under Article V of the Plan. “Separation
from Service” shall have distinct meanings with respect to the Pre-2005
Sub-Account and the Post-2004 Sub-Account, as set forth in Article V of the
Plan.

(aa)
“Unforeseeable Financial Emergency” shall apply only to a Participant’s
Post-2004 Sub-Account and shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant's spouse, the Participant's beneficiary, or the Participant's
dependent (as defined in Section 152 of the Code, without regard to Sections
152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code); loss of the Participant's
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant; but shall not include any of the foregoing to the extent such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant's assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or by cessation of deferrals under the Plan. In making its
determination, the Committee shall be guided by the prevailing authorities
applicable under the Code so as to result in the Participant not being in
constructive receipt or subject to penalties under Code Section 409A with
respect to any distribution or cancellation of a deferral due to an
Unforeseeable Financial Emergency.




Page 6

--------------------------------------------------------------------------------



ARTICLE II
PARTICIPATION


2.1
PARTICIPATION AND DEFERRAL ELECTIONS

An Eligible Employee shall become a Participant upon the filing of an election
to defer base salary or Incentive and shall continue as a Participant until his
or her Account has been fully paid pursuant to the provisions of Article V. An
election to defer base salary or Incentives shall specify the percentage of
compensation to be deferred under the Plan for a Plan Year. An election to defer
base salary or Incentive shall be filed in the manner and at the time that the
Committee may specify in its discretion from time to time.


2.2
TIMING OF DEFERRAL ELECTIONS

(a)
In no event shall a Participant be permitted to make a deferral election with
respect to his or her base salary after December 31 of the calendar year
preceding the Plan Year in which such deferral election shall take effect. All
elections to defer base salary for a Plan Year shall be irrevocable as of
December 31 of the preceding Plan Year (or such earlier date as may be
determined by the Committee from time to time) and, therefore, may not be
changed by either the Committee or the Participant after December 31 (or such
earlier date, if applicable).

(b)
An election to defer Incentive shall be filed no later than December 31 of the
calendar year preceding the Plan Year in which services are first performed with
respect to such Incentive, unless the Committee determines that a Participant’s
Incentive constitutes “performance-based compensation” within the meaning of
Code Section 409A. In such case, the Committee may establish a later date for
the filing of Incentive deferral elections; provided that, as of such date
established by the Committee, Incentive is not readily ascertainable within the
meaning of Code Section 409A, and further provided that such date shall in no
event be later than 6 months prior to the end of the applicable performance
period for such Incentive. Such deferral election shall be irrevocable as of the
filing date established by the Committee. Notwithstanding the foregoing, a
Participant’s election made in 2008 to defer Incentive earned in 2008 shall
apply to the Participant’s entire Incentive


Page 7

--------------------------------------------------------------------------------



earned in 2008, including any amounts that may not constitute performance-based
compensation. To the extent a Participant’s election made in 2008 results in a
deferral of any portion of the Participant’s Incentive that does not constitute
performance-based compensation, such deferral election shall be deemed to be a
transition relief election pursuant to Code Section 409A.
(c)
“Evergreen” Deferral Elections. The Committee may in its discretion establish
rules from time to time under which deferral elections provided in this Section
2.2 shall remain in effect for all succeeding Plan Years in which the
Participant is eligible to make a deferral election unless and until the
Participant files a subsequent deferral election.

(d)
Hardship and Unforeseeable Financial Emergency. Notwithstanding the other
provisions of this section 2.2, the Committee may in its sole discretion cancel
all outstanding deferral elections of a Participant if the Participant
experiences a Hardship or upon the Committee’s determination that the
Participant has experienced an Unforeseeable Financial Emergency. Any subsequent
election to defer shall be subject to the terms of this Section 2.2(a), (b), and
(c).

ARTICLE III
DEFERRALS


3.1
AMOUNT OF DEFERRAL

(a)
Elections made pursuant to Section 2.2(a) to defer base salary shall be made in
whole number percentages up to eighty (80) percent and shall apply only to base
salary payable on or after the Participant has earned Compensation in the Plan
Year equal to the Compensation Floor for the Plan Year.

(b)
Elections made pursuant to Section 2.2(b) to defer Incentive shall be made in
whole number percentages up to one hundred (100) percent. If a Participant’s
Compensation (determined solely for this purpose on an annualized basis as of
the date that such election becomes irrevocable pursuant to Section 2.2(b)) does
not exceed the Compensation Floor, the election to defer Incentive shall be
reduced


Page 8

--------------------------------------------------------------------------------



dollar for dollar until the total of such Compensation and the Incentive that is
not deferred and is payable to the Participant equals the Compensation Floor.


3.2
EFFECTIVE DATE OF DEFERRAL

Compensation deferred shall be credited to a Participant's Account by
bookkeeping entry as set forth in Section 4.2.


3.3
USE OF AMOUNTS DEFERRED

Amounts credited to Accounts shall be a part of the general funds of the
Company, shall be subject to all the risks of the Company's business, and may be
deposited, invested or expended in any manner whatsoever by the Company.


ARTICLE IV
ACCOUNTS AND VESTING


4.1
ESTABLISHMENT OF ACCOUNT

The Committee shall establish, by bookkeeping entry on the books of the Company,
an Account for each Participant. Accounts shall not be funded in any manner.


4.2
CONTRIBUTIONS TO ACCOUNT

The Committee shall cause deferred Compensation to be credited by bookkeeping
entry to each Participant's Account as of the last day of the month in which the
Compensation or any cash amounts automatically directed to this Plan otherwise
would have been payable to the Participant, or as soon thereafter as is
administratively practicable.


4.3
MAINTENANCE OF ACCOUNT BALANCES ‑ INVESTMENT

(a)    A Participant may make an Investment with respect to amounts in his or
her Account. Each Investment shall be made in accordance with procedures
established by the Committee and shall specify that portion of the Participant's
deferrals on the date of such election to be invested in each Investment Option.
In its sole

Page 9

--------------------------------------------------------------------------------



discretion, the Committee may change any of the Investment Options it has
designated for a Plan Year or Years. Investments of deferrals must be made in
whole percentage increments.
Each Account shall be adjusted, as applicable, to apply contributions, dividend
equivalents, investment gains and losses net of any Plan administration and
investment expenses, and distributions. All such adjustments shall be
bookkeeping entries reflecting hypothetical experience for the Investment
Options in which Investments are made.
(b)    A Participant may change his Investment elections at such time and in
such manner, and with respect to such existing Account balances and future
contributions, as the Committee shall determine; any such changes to be
effective only in accordance with such procedures as established from time to
time by the Committee. Any reallocations of existing Account balances must be
made in whole percentage increments. A reallocation election will become
effective as set forth in Plan procedures. Any reallocations of existing Account
balances made under this Plan will simultaneously apply to any amounts the
Participant may have deferred under either The Allstate Corporation Deferred
Compensation Plan for Employee Agents or The Allstate Corporation Deferred
Compensation Plan for Independent Contractor Exclusive Agents.


4.4
VESTING

A Participant shall be fully vested in his or her Account at all times, subject
to Sections 3.3, 8.2 and 8.3.


ARTICLE V
PAYMENTS


5.1
EVENTS CAUSING ACCOUNTS TO BECOME DISTRIBUTABLE

(a)    Pre-2005 Sub-Account. All references to “Account” in this Section 5.1(a)
shall refer solely to the portion of a Participant’s Account, if any, that is
the Pre-2005 Sub-Account.

Page 10

--------------------------------------------------------------------------------



(1)
A Participant's Account shall become distributable upon notification to the Plan
of the Participant’s Separation from Service or, at the election of the
Participant pursuant to Section 5.3(a), in one of the first through fifth years
after Separation from Service. In either event, the Participant may elect to
receive payment in a lump sum or in annual installments as provided in Section
5.3(a).

For purposes of this Section 5.1(a), “Separation from Service” shall mean the
termination of a Participant's employment with any company in the Controlled
Group for any reason whatsoever, including retirement, resignation, dismissal or
death, but does not include a transfer of status to an employee agent or to an
Exclusive Agent Independent Contractor or Exclusive Financial Specialist
Independent Contractor for Allstate Insurance Company, Allstate New Jersey
Insurance Company, Allstate Life Insurance Company or for any other member of
the Controlled Group. “Separation from Service” shall also mean the subsequent
termination of any Exclusive Agent Independent Contractor or Exclusive Financial
Specialist Independent Contractor agreement, unless such termination results
from acceptance of employment with any member of the Controlled Group.
(2)
That portion of a Participant's Account determined to be necessary to alleviate
a demonstrated Hardship shall become distributable upon the date of such
determination, subject to Section 5.2.

(3)
Special Distribution Rule for Participants Prior to September 1, 1999. For those
Participants who irrevocably elected to do so on or before September 1, 1999,
such Participants may receive a distribution as of the first day of any Plan
Year prior to his or her Separation from Service. The portion of the
Participant's Account attributable to Compensation deferred, and accruals
thereon, shall be distributed on the date elected. Any balance in the
Participant's Account remaining after any payment under this paragraph and any
balance in the Account attributable to participation in the Plan in any year
subsequent to the year in which a payout on such date certain occurs,


Page 11

--------------------------------------------------------------------------------



shall become distributable to the Participant as provided in paragraphs (1), (2)
or (3) of this Section 5.1(a).
(4)
Effective September 1, 1999, a Participant may at any time irrevocably elect to
receive a distribution of his or her entire Account balance, subject to the
forfeiture to the Company of 10% of such Account balance (a “100% In‑Service
Withdrawal”) provided that any deferral election for the current Plan Year will
continue subject to Section 2.2(a) and the Participant may not elect to defer
any base salary or Incentives earned during the next succeeding Plan Year
(“Suspension Period”). If a Participant elects a 100% In-Service Withdrawal
after the enrollment period for the next succeeding Plan Year and before the end
of the current Plan Year, then any deferral election for base salary or
Incentives earned during the next succeeding Plan Year will be cancelled. The
Participant’s Account balance shall become distributable subject to Section 5.2
following the date of such election.

(5)
In the event of a Participant’s death prior to distribution of his or her entire
Account balance, the remaining Account balance shall become distributable
following the date on which all events have occurred which entitle the
Beneficiary or Beneficiaries to payment.

(b)
Post-2004 Sub-Account. All references to “Account” in this Section 5.1(b) shall
refer solely to the portion of a Participant’s Account, if any, that is the
Post-2004 Sub-Account.

(1)
Distributions of the Account shall be made (in the case of a lump sum) or
commence (in the case of installments) on the first day of the first calendar
month that commences after the six (6) month anniversary of the Participant’s
Separation from Service. Unless otherwise specified pursuant to Section 5.3,
distributions shall be in the form of a single lump sum payment. For purposes of
this Section 5.1(b), “Separation from Service” shall mean a termination of
employment upon which a Participant ceases performing services for all entities
within the Controlled Group. Notwithstanding, a Separation from Service shall
also include a reduction


Page 12

--------------------------------------------------------------------------------



in a Participant’s rate of services to any such entity that is reasonably
anticipated to be a permanent reduction to a rate that is 20 percent or less of
the average rate of services performed by the Participant in the 36 months prior
to such reduction. If a Participant ceases or reduces services under a bona fide
leave of absence, a Separation from Service occurs after the close of the
6-month anniversary of such leave; provided, however, that if the Participant
has a statutory or contractual right to reemployment, the Separation from
Service shall be delayed until the date that the Participant’s right ceases or,
if the Participant resumes services, until the Participant subsequently
Separates from Service. For purposes of determining whether a Participant has a
Separation from Service, services taken into account shall include services
performed for the Company as an independent contractor but not services
performed as a non-employee member of the board of directors of any entity
within the Controlled Group. Determination of whether a Separation from Service
occurs shall be made in a manner that is consistent with Treas. Reg.
1.409A-1(h).
(2)
In the event of a Participant’s death prior to the full distribution of his or
her Account, the undistributed Account shall be distributed to the Participant’s
Beneficiary within 90 days of the Participant’s death.

(3)
The Committee retains sole discretion to determine whether and to what extent
all or any portion of an Account may be payable on account of an Unforeseeable
Financial Emergency. If the Committee determines that such distribution shall be
made, payment shall be made within 30 days of the determination of Unforeseeable
Financial Emergency and the Committee may, in its discretion, determine how any
partial distribution of the Account shall be allocated among the hypothetical
Investment Options applicable to such Account.

(4)
Payment Dates. If a payment is due on a nonbusiness day or a federal or state
holiday, such payment shall be due on the next succeeding business day.


Page 13

--------------------------------------------------------------------------------





5.2
NOTICE OF ACCOUNT PAYMENT AND COMMENCEMENT OF DISTRIBUTION FOR PRE-2005
SUB-ACCOUNTS

The Committee or its appointed representative shall notify a Participant or
Beneficiary, as the case may be, as soon as practicable after the first day of
the month next following the date on which the Pre-2005 Sub-Account becomes
distributable, that he or she is entitled to receive payment from the Pre-2005
Sub-Account, the balance of which shall be computed as of the close of business
on the last day of the month in which the Pre-2005 Sub-Account becomes
distributable. Distribution of Pre-2005 Sub-Account balances shall commence as
soon as practicable after the first day of the month next following the date on
which the Pre-2005 Sub-Account becomes distributable.


5.3
FORM OF PAYMENT

(a)    Except as provided in paragraphs (c) and (d) of this Section 5.3 and
Article VIII hereof, payments of Account balances to a Participant shall be in
the form of one lump sum payment or annual cash installment payments over a
minimum of 2 and a maximum of 10 years, at the election of the Participant. The
provisions of this Section 5.3 apply separately to the Pre-2005 Sub-Account and
the Post-2004 Sub-Account and, accordingly, different forms of payments may be
made from each such sub-account.
(b)    The amount of each annual installment payable to a Participant who has
elected to receive installment payments shall be as follows: The first annual
installment payment shall, for a Participant who has elected to receive
installment payments commencing upon his or her Separation from Service, be
computed as of the close of business on the last day of the month in which the
Account becomes distributable, and the amount of such payment shall equal his or
her Account balance as of such date, divided by the number of installments
including the one being paid. The first annual installment payment shall, for a
Participant who has elected to receive installment payments commencing in one of
the first through fifth years after Separation from Service, be computed as of
the close of the first

Page 14

--------------------------------------------------------------------------------



business day of the year preceding the year in which the Account balance becomes
distributable, and the amount of such payment shall equal his or her Account
balance as of such date, divided by the number of installments including the one
being paid. Each subsequent installment payment shall be computed as of the
close of the last business day of the year thereafter, and the amount of each
subsequent payment shall equal his or her remaining Account balance, divided by
the number of remaining installments including the one being paid. Investment
gains or losses and other adjustments shall continue with respect to the entire
unpaid Account balance, as provided in Section 4.3.
(c)    In the event of a Participant's death prior to distribution of his or her
entire Account balance, the remaining Account balance shall be paid in a lump
sum to the Participant’s Beneficiary or Beneficiaries, subject to Sections
5.1(a)(5) and 5.1(b)(2).
(d)    Notwithstanding the provisions of paragraphs (a) and (b) above, if the
Account balance is $5,000 or less on any date a payment is to be made to a
Participant, the payment shall be the remaining unpaid Account balance.




5.4
DISTRIBUTION ELECTION

(a)    Each Participant shall elect his or her desired form of payment, in
accordance with procedures established by the Committee, at the time of his or
her initial participation election set forth in Section 2.1.
(b)    This Section 5.4(b) shall apply solely with respect to Pre-2005
Sub-Accounts. Except for distribution elections under Section 5.1(a)(3) and (4),
each Participant may from time to time revise the terms of distribution of the
Participants Accounts, in accordance with the procedures established by the
Committee, provided that (i) the revised notice of the desired form of payment
shall be made by the Participant no less than twelve months prior to the date on
which payment is to commence, but in any event no later than the day before the
date of the Participant's Separation from Service and (ii) in any event,
distribution of the Participant's Account shall not

Page 15

--------------------------------------------------------------------------------



commence earlier than twelve months after the Participant's revised notice of
the desired form of payment is made.
(c)    This Section 5.4(c) shall apply solely with respect to Post-2004
Sub-Accounts. Installments shall be paid only if a Participant filed an
irrevocable election to receive installment payments in a manner acceptable to
the Committee on or before the later of December 31, 2008, or the date of the
Participant’s initial election to defer base salary or Incentive under the Plan.
Installment payments shall be treated as a right to a series of separate
payments for purposes of Code Section 409A.


ARTICLE VI
ADMINISTRATION


6.1
GENERAL ADMINISTRATION; RIGHTS AND DUTIES

The Board shall appoint the Committee, which, subject to the express limitations
of the Plan, shall be charged with the general administration of the Plan on
behalf of the Participants. The Committee shall also be responsible for carrying
out its provisions, and shall have all powers necessary to accomplish those
purposes, including, but not by way of limitation, the following:
(a)    To construe and interpret the Plan;
(b)    To compute the amount of benefits payable to Participants;
(c)    To authorize all disbursements by the Company of Account balances
pursuant to the Plan;
(d)    To maintain all the necessary records for the administration of the Plan;
(e)    To make and publish rules for administration and interpretation of the
Plan and the transaction of its business;
(f)    To make available to each Participant the current value of his or her
Account;
(g)    To delegate the administration of the Plan in accordance with its terms
to officers or employees of the Company, of Allstate Insurance Company or of an

Page 16

--------------------------------------------------------------------------------



independent consultant retained by the Committee who the Committee believes to
be reliable and competent. The Committee may authorize officers or employees of
the Company or of Allstate Insurance Company to whom it has delegated duties
under the Plan to appoint other persons to assist the delegate in administering
the Plan; and
(h)    To refuse to accept the deferral of amounts the Committee or its delegate
considers too small to be administratively feasible.
The determination of the Committee as to any disputed question or controversy
shall be conclusive.


6.2
CLAIMS PROCEDURES



Each Participant or Beneficiary (for purposes of this Section 6.2. referred to
as a “Claimant”) may submit a claim for benefits to the Committee (or other
person designated by the Committee) in writing in such form as is permitted by
the Committee. A Claimant shall have no right to seek review of a denial of
benefits, or to bring any action in any court to enforce a claim for benefits,
prior to his filing a claim for benefits and exhausting his rights to review in
accordance with this Section 6.2.
A properly filed claim for benefits shall be evaluated and the Claimant shall be
notified in writing of the approval or the denial within ninety (90) days after
the receipt of such claim unless special circumstances require an extension of
time for processing the claim. If such an extension of time is required, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period, and such notice shall specify
the special circumstances requiring an extension and the date by which a final
decision will be reached (which date shall not be later than one hundred and
eighty (180) days after the date on which the claim was filed). Written notice
to a Claimant shall advise whether the claim is granted or denied, in whole or
in part, and if denied, shall contain (1) the specific reasons for the denial,
(2) references to pertinent Plan provisions on which the denial is based, (3) a
description of any additional material

Page 17

--------------------------------------------------------------------------------



or information necessary to perfect the claim and an explanation of why such
material or information is necessary, and (4) the Claimant’s rights to seek a
review of the denial.
If a claim is denied, in whole or in part, the Claimant shall have the right to
request that the Committee (or person designated by the Committee) review the
denial, provided that he files a written request for review with the Committee
within sixty (60) days after the date on which he received written notice of the
denial. A Claimant (or his duly authorized representative) may review pertinent
documents and submit issues and comments in writing to the Committee. Within
sixty (60) days after a request for review is received, the review shall be made
and the Claimant shall be advised in writing of the decision on review, unless
special circumstances require an extension of time for processing the review, in
which case the Claimant shall, within such initial sixty (60) day period, be
given a written notice specifying the reasons for the extension and when such
review shall be completed (provided that such review shall be completed within
one hundred and twenty (120) days after the date on which the request for review
was filed). The decision on review shall be forwarded to the Claimant in writing
and shall include specific reasons for the decision and references to Plan
provisions upon which the decision is based. A decision on review shall be final
and binding on all persons for all purposes.


ARTICLE VII
PLAN AMENDMENTS AND TERMINATION


7.1
AMENDMENTS

The Company shall have the right to amend this Plan from time to time by
resolutions of the Board or by the Committee, and to amend or rescind any such
amendments; provided, however, that no action under this Section 7.1 shall in
any way reduce the amount of Compensation deferred or reduce the value of any
Account. All amendments shall be in writing and shall be effective as provided
subject to the limitations in this Section 7.1.







Page 18

--------------------------------------------------------------------------------



7.2
TERMINATION OF PLAN

The Company expects that the Plan will continue indefinitely but continuance of
the Plan is not a contractual or other obligation of the Company. The Company
reserves its right to discontinue the Plan at any time by resolution of the
Board; however, no such action shall reduce the value of an Account or result in
a distribution that does not conform to the requirements of Code Section 409A.


ARTICLE VIII
MISCELLANEOUS


8.1
NOTIFICATION TO COMMITTEE

Any election made or notification given by a Participant pursuant to this Plan
shall be made in accordance with procedures established by the Committee or its
designated representative, and shall be deemed to have been made or given on the
date received by the Committee or such representative.


8.2
PARTICIPANT'S EMPLOYMENT

Participation in this Plan shall not give any Participant the right to be
retained in the employ of the Company, Allstate Insurance Company of any member
of the Controlled Group, or any other right or interest other than as herein
provided. No Participant or Employee shall have any right to any payment or
benefit except to the extent provided in this Plan.


8.3
STATUS OF PARTICIPANTS

This Plan shall create only a contractual obligation on the part of the Company
and shall not be construed as creating a trust or other fiduciary relationship
with Participants. Participants will have only the rights of general unsecured
creditors of the Company with respect to Compensation deferred and investment
gains and losses credited to their Accounts.



Page 19

--------------------------------------------------------------------------------



8.4
BENEFICIARIES AND CONTINGENT BENEFICIARIES

(a)
Beneficiary Designation. Each Participant shall, in accordance with procedures
established by the Committee, designate one or more persons or entities
(including a trust or trusts or his or her estate) to receive distribution of
his or her Account that are not distributed prior to the Participant’s death.
The Participant may also designate a person or persons as a Contingent
Beneficiary who shall succeed to the rights of the person or persons originally
designated as Beneficiary, in case the latter should die. The Participant may
from time to time change any designation of Beneficiary or Contingent
Beneficiary so made, by submitting a new designation in accordance with
procedures established by the Committee. The last valid designation made by a
Participant under the Plan, in accordance with procedures established by the
Committee, shall be controlling.

(b)
Spousal Consent Required. In the event a Participant designates a person other
than his or her spouse as Beneficiary of any interests under this Plan, the
Participant's spouse shall sign a notarized statement specifically approving
such designation and authorizing the Committee to make payment of such interests
in the manner provided in such designation. In the absence of such designation
by the Participant, or in the absence of spousal approval and authorization as
herein above provided, or in the event of the death, prior to or simultaneous
with the death of the Participant, of all Beneficiaries or Contingent
Beneficiaries, as the case may be, to whom payments were to be made pursuant to
a designation by the Participant, such payments or any balance thereof shall be
paid to the Participant's spouse or, if there is no surviving spouse, to the
Participant’s estate, or, if there is no estate, according to the Illinois laws
of descent and distribution.

(c)    Death of Beneficiary. In the event of the death, subsequent to the death
of the Participant, of a Beneficiary or Contingent Beneficiary, as the case may
be, to whom such payments were to be made or were being made pursuant to a
designation under this section, such payments or any balance thereof shall be
paid to the estate of such Beneficiary or Contingent Beneficiary.





Page 20

--------------------------------------------------------------------------------



8.5
TAXES AND OTHER CHARGES

To the extent permitted by law, if the whole or any part of a Participant's
Account shall become the subject of any federal, state or local tax which the
Company shall legally be required to withhold or pay, the Company shall reduce
an Account with respect to such tax paid.


8.6
BENEFITS NOT ASSIGNABLE; OBLIGATIONS BINDING UPON SUCCESSORS

Before a Participant’s Account becomes distributable, benefits under this Plan
and rights to receive the amounts credited to the Account of a Participant shall
not be assignable or transferable and any purported transfer, assignment, pledge
or other encumbrance or attachment of any payments or benefits under this Plan
shall not be permitted or recognized. Obligations of the Company under this Plan
shall be binding upon successors of the Company.


8.7
ILLINOIS LAW GOVERNS; SAVING CLAUSE

The validity of this Plan or any of its provisions shall be construed and
governed in all respects under and by the laws of the State of Illinois. If any
provisions of this Plan shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.


8.8
HEADINGS NOT PART OF PLAN

Headings and subheadings in this Plan are inserted for reference only, and are
not to be considered in the construction of the provisions hereof.





Page 21